Citation Nr: 0325221	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-17 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona




THE ISSUE

Entitlement to service connection for claimed acute or 
subacute peripheral neuropathy.  



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to December 
1958 and January 1959 to July 1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
RO.  

In May 1999, the veteran testified before the undersigned 
Veterans Law Judge at a hearing conducted at the RO.  

In September 1999 and November 2000, the Board remanded the 
case for additional development of the record.  

In July 2002 the Board ordered further development of this 
case.  Thereafter, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  



REMAND

As noted, in July 2002, the Board ordered further development 
of this matter.  Thereafter, the case was sent to the EDU to 
undertake the requested development, and, among other things, 
a VA examination was accomplished in November 2002.  

From a cursory review of the examination report, the Board 
notes that the examiner included both medical and legal 
language, and essentially, at least in part, came to the 
conclusion indicating that the claimed acute or subacute 
neuropathy was not related to his exposure to Agent Orange in 
service.  

In addition, the veteran submitted additional medical 
evidence in support of his claim.  

It is also noted that, prior to May 1, 2003, the Board's 
regulations provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Veterans Law Judge could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board did not adjudicate 
the claim based on any new evidence it obtained unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

In view of the above, the case is REMANDED to the RO for the 
following:  

1.  The RO should undertake all indicated 
development it determines is required 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  

2.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
acute or subacute peripheral neuropathy 
in light of the evidence of record.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




